Title: Charles Willson Peale to Thomas Jefferson, 3 August [October] 1811
From: Peale, Charles Willson
To: Jefferson, Thomas


          
                  Dear Sir 
                   Farm Persevere Augt 
                     Oct. 3d 1811.
            Since writing my last letter to you, I have visited a small farm in my neigbourhood, belonging to Doctr Beneville, the culture of which, has pleased me much. part of the land had been swampy, so much so, as to mire his Cattle, and often times put them into 
                  to the trouble of draging them out—it is a flat rich bottom of a good many acres extent. 
		  The Doctr has now reclaimed it, or rather has made it fine arrable land producing Wheat and Indian Corn &ca
          
		  There is 
                  are hills bordering it within his tract, between the hills in the desending Vallies, he has made french drains, which drains he has continued round the hills and dug the trenches so deep as to cut off the land springs, in many places these 
                  the ditches to make his french drains are upwards of 10 feet deep, I am not doubting that you know what is called a french drain, however a few words will explain it; a drawing better.  after forming the hollow way by stones resting against each other, he threw all the small stones upon it & then his dirt. and in making these drains has cleared all his fields of stones; which in this part of the Country abound on most farms. a considerable part of my time with the aid of my children was employed last year in clearing two fields of Stones—and I beleive that none of the Possessors of this land, had done any such work on it. But to return to the Docters drains of land springs—he shewed me where they ended near the common stream of the Valley, there is a constant stream, runing out of his french drains.
			 
			  
		  The bottom land is so rich that they will scarcly ever want manure, and are now firm & good walking on them, his present Indian Corn & Buckwheat are luxurient. He says that his labour of making these
			 drains will very
			 soon be richly paid for, by the product of the land.
          
          Another observation I made, was, that I did not see a weed in our walk over his farm, he told that he always pulled them up by the roots & obliged his men to do the same as they passed backward & forward to their work. Also, that he did not cut down Tree’s, but dug round the roots and cut them off, and when the Tree was fallen, the Stump was sawed off, and the stump was then split to pieces with Gun-powder. A part of the sides of his hills he had watered, by making dam that stoped a small stream from the neighbouring lands, & by a trench carried it round the hills that bordered his rich bottom.
          I have but one thing more to note about the Doctr, which is  
                  that he works hard, is 
                  has a rudy complection, 60 years old, and so active, that coming to a fence does not climb it, but puting his hands on the top rail he leaps over it. He told me that he was in a bad state of health when he lived in the City, fast approaching to his grave, but coming to this farm and working daily recovered his health. He is much animated, & very
			 communicative.
          
                  
                  
                  
                  
                  I can make as yet very little observations on gardening, being a novice in that art. but it appears to me that Selery planted with one or two rows in a trench is better than making the beds 4 feet wide as McMahon directs in p. 423. they are easier managed as he directs for early use (June). My Selery in single or narrow beds looks better than that I have planted in larger beds.
          
                  
                  I suppose you cultivate okra Doctr Ramsey of South Carolina thinks it the most nutritive of vegetables. 
                  
                  and Major Butler my neighbour says Okra and Tomaters with a shin of Beef makes the most delicious soop.Some years past I strung okra with a Needle & thread in bunches & dryed them for Winter use, I dont remember the effect, but do not doubt that thus dryed they will answer for Soops. By the neglect of my Market Garden I have lost the greater part of my Okra’s, therefore I
			 cannot this year make the tryal of drying them again.
          
                  Since my last letter I have made a tryal of my Potatoes, & find that those which we planted with Stable Manure is not so good as another feild in which I 
                  we used long straw only—the Potatoes of the latter is not so strong in taste, more mealy, and I believe will give as plentiful a crop as that done with Stable manure
          Robert Morris (Miller) near frankford has made more experiments with Plaster of Paris than any other person I have heard off and the product of his farm for the size of it, appeared to me much greater that 
                  than any farm in this neighbourhood.
			 
                  
                  I make some tryal of Plaster this year, & finding it answers with my land I mean to use it more freely on some of the feilds sowed with Timothy & Clover.
          
          
                  I have found it very easey to twist the mould board, but instead of using 2 pieces of Scantling, I made use of a small tree, by making a mortice, I have found it necessary to wedge each end of the board at its edges, which will prevent it from spliting, and the mortices ought also to fit close to the board. I also made tryal of heating a board over a fire weting & turning it often, And find it sufficient I was induced to make this tryal because it is not convenient for every workman to get the apparatus for steaming.
          14th Some business called me to the City—
                  
                  
                  
                  
                  I found the Museum in the most complete order it could well be made in those Rooms, I hope the Public will feel the benefit of the Institution, and thinking part of the Community will take an active part with the Legislature to get fire-proof offices built for the safe keeping of the records, and over them to extend rooms for extending the Museum, agreable to a design which I laid before the Legislature last session. 
                  
                  My plan of giving my Son Rubens the opportunity of exerting his talents in the arrangement; in management of it, fully answers my expectation, and the continuing the systom of giving the manager an Interest in promoting
			 its reputation, and thereby invite visitors by a small payment at entrance, it will be keept in good order, and continually increase its public utility.
          My Son Rembrandt took the portrait of a noted Indian Chief called the Bastard, of a tribe from the upper lakes—
                  
                  he is 70 years old, a fine head, but what lead me to mention him, is a striking trait of the Indian Character As is usial the visiting Indians are shewn every thing that is esteemed curious in the City—A Painting by Vertmullier, Dana & the Shower of Gold now exhibiting for pay—The Indians was led to see it, while the Conductor was arranging matters at the door, the Indian Chief & his Son was sent forward to the room of Exhibition, when the conductor came to the Room he found the old man & his Son setting with thier backs towards the picture conversing togather, he then pointed to the piece which they were brought to see, The old man replied, “that was not fit to be seen” and they would not look at it. 
			 
                  
                  
                  This exactly corrisponded with another instance of Indian modesty, that I noticed before the revolution War, In one of my visits to Philada, to paint some portraits, I had br 
                  my brother James with me and for his improvement I sett him to Copy a Venus coppyed from Titian by West, I finished it & put it in a private room at my lodging, some Indians was brought to see my paintings, this Venus was shewn them, one of the Indians by the Intreperter asked me, “for
			 what I painted this picture,” he did not think it proper to make such pictures—However well I love
                  
                  
                   the art of Painting, In my present Idea’s I think that we should gard 
                  guard against familiarising our Citizens to sights which may excite a blush in the most modest. The artist may always find subjects to shew his excellence of Colouring &c without choosing such
			 as may offend Modesty. 
                  Therefore
			 at our last Exhibition at the Academy of arts, I advised & procured some old pictures of Nudities, to be put out of sight.
          When I can find anything worth noticing I shall communicate again, but you will be so good as excuse my incorrectness of stile, or other faut 
                  faults of writing, enterlining &c. 
                  
                  
                  
                  I make no Copies but what my Polygraph gives, which I annually give a slight binding, these will give my Children my Idea’s on a variety of Subjects, which I sometimes enlarge, in order to be more profitable to them in some future day. farewell—accept the best wishes of your friend
          
            C W
            Peale
        